Case 17-03305-JMC-13           Doc 67      Filed 06/14/19      EOD 06/14/19 08:34:22          Pg 1 of 3




                                 UNITED STATES BANKRUPTCY COURT

                                   SOUTHERN DISTRICT OF INDIANA

                                        INDIANAPOLIS DIVISION



IN RE:

MARY JOANNE LITTLEJOHN                                                   CASE NO: 17‐03305‐JMC‐13

DEBTOR

               TRUSTEE’S MOTION TO DETERMINE VALIDITY OF PAYMENT CHANGE
                                 Claim #6 – US Bank, NA / SN Servicing



        Comes now Ann DeLaney, Trustee herein, and moves the Court pursuant to
Fed.R.Bankr.P. 3002.1P for the entry of an order in this case determining the status of the monthly
mortgage payment as set forth in the Notice of Mortgage Payment Change filed by US Bank, NA / SN
Servicing (Creditor) on May 5, 2019. In support of this Motion, Trustee states as follows:

    1. Debtor filed Chapter 13 Bankruptcy on May 3, 2017. Included in the eventual confirmed plan
       was a provision for Debtor’s post‐petition mortgage payments to be paid via Trustee conduit to
       their mortgage creditor.
    2. Creditor filed its Proof of Claim # (POC) on September 5, 1917. The POC showed the post‐
       petition monthly mortgage payment as $649.58, which was comprised of $478.01 in principal &
       interest and escrow of $171.57. Interest rate on the POC is listed as 3.125%.
    3. Also specified in the POC was arrearage as of the date of the petition of $17,099.12. Part of the
       arrearage calculation was a projected escrow deficiency of $3,607.05 and a projected escrow
       shortage of $659.05.
    4. On June 19, 2018, Creditor filed a Notice of Payment Change (the Notice), which increased the
       monthly mortgage payment to $748.86 effective also August 1, 2018 due to an increase in the
       escrow from 0 to $240.01. The Notice was withdrawn October 31, 2018.
    5. Due to the withdrawal of the Notice (June 19, 2018), the monthly mortgage payment remained
       at $649.58.
    6. On December 27, 2018, Creditor filed another Notice increasing the monthly payment $525.98
       per month effective February 1, 2019 to $1,175.56. Per the Notice, the increase was directly
       attributable to the increase in the interest rate from 4.125% to 5.375% and increasing the
       principal and interest payment from $508.85/month to $935.55/month. The Notice was
       withdrawn February 15, 2019.
    7. Due to the withdrawal of the Notice (December 27, 2018), the monthly mortgage payment
       remained at $649.58.
Case 17-03305-JMC-13            Doc 67      Filed 06/14/19      EOD 06/14/19 08:34:22           Pg 2 of 3



    8. On May 8, 2019, Creditor filed another Notice increasing the monthly payment $457.54 per
       month effective June 1, 2019. Per the Notice, the increase was directly attributable to the
       increase in interest rate from 4.125% to 5.375% and increasing the principal and interest
       payment from $478.01/month to $935.55/month.
    9. At this time, the accuracy of the Notice cannot be verified in light of the various Notices that
       have been filed and withdrawn.

WHEREFORE, after providing the opportunity to object, your Trustee requests that this Court issue an
order determining the status of the monthly mortgage payment as set forth in the Notice filed May 8,
2019, by the Creditor, and, if applicable, direct Creditor to file an amended Notice of Mortgage Payment
Change and for such further relief as the Court deems just.



                                                 Respectfully submitted,

Date: June 14. 2019                              /s/ Ann DeLaney
                                                 Ann DeLaney
                                                 PO Box 441285
                                                 Indianapolis, IN 46244
                                                 PH: 317/829‐7360
                                                 Fax: 317/829‐7369
                                                 E‐Mail: anndelaney341@trustee13.com
Case 17-03305-JMC-13           Doc 67     Filed 06/14/19       EOD 06/14/19 08:34:22         Pg 3 of 3



                                       CERTIFICATE OF SERVICE


        I do hereby certify that a copy of the forgoing Motion has been duly served upon the following
individuals, by electronic of United States mail, first class postage prepaid, on this date:
June 14, 2019


US Trustee                                      via electronic mail

Joseph A. Ross                                  via electronic mail

US Bank, NA                                     c/o SN Servicing, 323 5th Street, Eureka, CA 95501

Mary JoAnne Littlejohn                          5444 W. Bedrock Road, Bloomington, IN 47403
